Exhibit 10.3


VERTEX PHARMACEUTICALS INCORPORATED
2006 STOCK AND OPTION PLAN


FORM OF RESTRICTED STOCK AWARD

This Agreement sets forth the terms and conditions of shares of a stock grant
pursuant to the provisions of the 2006 Stock and Option Plan (the “Plan”) of
Vertex Pharmaceuticals Incorporated (the “Company”) to the Participant whose
name appears below, for the number of Shares of Common Stock of the Company set
forth below, pursuant to the provisions of the Plan and on the following express
terms and conditions. Capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the Plan.

1.             Name and address of Participant to whom the Shares are granted:

[name and address]

2.             Number of Shares in Stock Grant:

[        ] Shares

3.             Purchase price of Shares:

$0.01 per Share

4.             Date of grant of the Shares:

[        ]

5.             Vesting.

5.1          Vesting Schedule and Company’s Repurchase Right. Except as
otherwise provided in section 5.2, the Shares shall vest in four (4) equal
annual installments, with the first such installment vesting on the first
anniversary of the date of grant of the Shares, and subsequent installments
vesting annually on subsequent anniversaries thereafter until all of the granted
Shares have vested. Upon any Termination of Service of the Participant, vesting
of the Shares shall immediately cease, and the Company shall have a right to
repurchase any unvested Shares from the Participant at a price per Share equal
to the purchase price per Share set forth in section 3 above. The Company’s
right to so repurchase the Shares shall be valid for a period of one year
beginning on the date of any Termination of Service of the Participant, or, if
the Company is prohibited by law from such repurchase at the time of Termination
of Service, for thirty days after any such prohibition is terminated.

5.2          Death of the Participant. In the event of the death of the
Participant while an employee of the Company or an Affiliate, the vesting of
those installments of this Agreement that would otherwise vest during the
one-year period following the date of death shall be accelerated.

5.3          Agreement with respect to Tax Payments and Withholding. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Shares issued pursuant to this Agreement,
including on account of the vesting of the Shares, shall be the Participant’s
responsibility. By accepting this Stock Award, the Participant agrees and
acknowledges that (i) the Company promptly will withhold from the Participant’s
pay the amount of taxes the


--------------------------------------------------------------------------------




Company is required to withhold upon any vesting of Shares pursuant to this
Agreement, and (ii) the Participant shall make immediate payment to the Company
in the amount of any tax required to be withheld by the Company in excess of the
Participant’s pay available for such withholding.

6.             Restrictions on Transfer. The Shares may not be sold,
transferred, assigned, hypothecated, pledged, encumbered or otherwise disposed
of, whether voluntarily or by operation of law, at any time before they become
vested Shares pursuant to Section 5. Any such purported transfer shall be null
and void, and shall not be recognized by the Company or recorded on its books.

7.             Escrow. All Shares which have not vested pursuant to Section 5,
together with any securities distributed in respect thereof such as through a
stock split or other recapitalization, shall be held by the Company in escrow
until such time as the Shares have vested. The Company promptly shall release
vested Shares from escrow.

8.             Plan. The Participant hereby acknowledges receipt of a copy of
the Plan as presently in effect and the Prospectus with respect thereto. All of
the terms and provisions of the Plan are incorporated herein by reference, and
this Agreement is subject to those terms and provisions in all respects.

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------